46 F.3d 1136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Larry L. PAYNE, Appellant,v.Donna E. SHALALA, Secretary, Department of Health and HumanServices, Appellee.
No. 94-2371.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 11, 1995.Filed:  Jan. 18, 1995.

Before BOWMAN, Circuit Judge, JOHN R. GIBSON, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
Larry L. Payne appeals from the order of the District Court1 affirming the decision of the Secretary denying Payne's application for disability benefits.  For reversal, Payne argues that the Secretary's decision is not supported by substantial evidence.  Payne also argues that the Administrative Law Judge failed to fulfill his duty to fully and fairly develop the record, that the Secretary did not properly consider Payne's subjective complaints and alleged nonexertional limitations, that the ALJ did not properly utilize the Medical-Vocational Guidelines, and that additional evidence submitted by Payne to the District Court constitutes new and material evidence appropriate to justify a remand for further administrative proceedings.


2
Having considered all of Payne's arguments, we conclude that the appeal lacks merit.  No error of law appears, and the decision of the Secretary denying disability benefits is supported by substantial evidence in the record as a whole.  Further, we find that the additional evidence submitted by Payne does not justify a remand.  This evidence could, of course, be submitted to the Secretary in support of a new claim based on a deterioration in Payne's condition.


3
As an opinion would lack precedential value, the decision of the District Court is affirmed without further discussion.


4
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas